
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1E



FIFTH AMENDMENT TO
LIMITED PARTNERSHIP AGREEMENT
OF
THE MILLS LIMITED PARTNERSHIP


        THIS FIFTH AMENDMENT TO LIMITED PARTNERSHIP AGREEMENT OF THE MILLS
LIMITED PARTNERSHIP (this "Amendment"), dated as of March 26, 2003, is entered
into by The Mills Corporation, a Delaware corporation, as general partner (the
"General Partner") of The Mills Limited Partnership (the "Partnership"), for
itself and on behalf of the limited partners of the Partnership.

        WHEREAS, Section 4.2(A) of the Limited Partnership Agreement of the
Partnership (as heretofore amended, the "Partnership Agreement") authorizes the
General Partner to cause the Partnership to issue additional Partnership Units
(as defined in the Partnership Agreement) in one or more classes or series, with
such designations, preferences and relative, participating, optional or other
special rights, powers and duties, all as determined by the General Partner in
its sole and absolute discretion;

        WHEREAS, the Partnership has entered into a Purchase Agreement, dated as
of March 26, 2003, pursuant to which the Partnership has agreed to issue and
sell a newly created class of Preferred Units (as defined in the Partnership
Agreement);

        WHEREAS, pursuant to the authority granted to the General Partner
pursuant to Section 11.1(A) of the Partnership Agreement, the General Partner
desires to amend the Partnership Agreement (i) to establish a new class of
Preferred Units, to be entitled 8.75% Series D Cumulative Redeemable Preferred
Partnership Units (the "Series D Preferred Partnership Units"), and to set forth
the designations, rights, powers, preferences and duties of such Series D
Preferred Partnership Units, which are substantially similar to those of the
Series D Preferred Stock (as defined in Section 9 of Exhibit 8 attached hereto),
and (ii) to make certain other changes to the Partnership Agreement.

        NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the General Partner hereby amends the Partnership Agreement, as
follows:

        1.    Certain Capitalized Terms.    All capitalized terms used in this
Amendment and not otherwise defined shall have the meanings assigned in the
Partnership Agreement or in Section 9 of Exhibit 8 attached hereto. Except as
modified herein, all terms and conditions of the Partnership Agreement shall
remain in full force and effect, which terms and conditions the General Partner
hereby ratifies and affirms.

        2.    Amendments to Section 4.2.    Section 4.2 of the Partnership
Agreement is hereby amended by adding after Section 4.2(G) the following
section:

        H.    Series D Preferred Partnership Units.    Under the authority
granted to it by Section 4.2(A) hereof, the General Partner hereby establishes
an additional class of Preferred Units entitled "Series D Cumulative Redeemable
Preferred Partnership Units" (the "Series D Preferred Partnership Units").
Series D Preferred Partnership Units shall have the designations, preferences,
rights, powers and duties as set forth in Exhibit 8 attached hereto.

--------------------------------------------------------------------------------



        3.    Exhibits to Partnership Agreement.    

        (A)  The General Partner shall maintain the information set forth in
Exhibit 1 to the Partnership Agreement, as such information shall change from
time to time, in such form as the General Partner deems appropriate for the
conduct of the Partnership's affairs, and Exhibit 1 shall be deemed amended from
time to time to reflect the information so maintained by the General Partner,
whether or not a formal amendment to the Partnership Agreement has been executed
amending such Exhibit 1. In addition to the designation of Series D Preferred
Partnership Units pursuant to this Amendment, such information shall reflect
(and Exhibit 1 shall be deemed amended from time to time to reflect) the
issuance of any additional Partnership Units to the General Partner or any other
Person, the transfer of Partnership Units and the redemption of any Partnership
Units, all as contemplated herein.

        (B)  The Partnership Agreement is hereby amended by attaching thereto as
Exhibit 8 the Exhibit 8 attached hereto.

        4.    Severability.    If any term or other provision of this Amendment
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable, the remainder of the terms and provisions of this
Amendment shall remain in full force and effect and shall in no way be
effectively impaired or invalidated.

        5.    Full Force and Effect.    Except as expressly amended hereby, the
Partnership Agreement shall remain in full force and effect.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned has executed this Fifth Amendment as
of the date first set forth above.

    THE MILLS CORPORATION,
as General Partner of
The Mills Limited Partnership
and on behalf of existing Limited Partners
 
 
By:
 
/s/  KENNETH R. PARENT      

--------------------------------------------------------------------------------

    Name:   Kenneth R. Parent     Title:   Chief Operating Officer

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1E



FIFTH AMENDMENT TO LIMITED PARTNERSHIP AGREEMENT OF THE MILLS LIMITED
PARTNERSHIP
